ACCEPTED
                                                                                     04-15-00302-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                               10/22/2015 9:44:07 AM
                                                                                      KEITH HOTTLE
                                                                                              CLERK

                            NO. 04-15-00302-CV

                                                                   FILED IN
                     IN THE COURT OF APPEALS    4th COURT OF APPEALS
                 FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                        SAN ANTONIO, TEXAS      10/22/2015 9:44:07 AM
                                                                KEITH E. HOTTLE
                                                                     Clerk

                           CITY OF PEARSALL

                                             APPELLANT
                                      VS.

                           ROBERT M. TOBIAS

                                             APPELLEE



ON APPEAL FROM THE 218TH JUDICIAL DISTRICT COURT, FRIO COUNTY, TEXAS


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
               FILE APPELLEES’ BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:
      Appellee, Robert Tobias, respectfully presents this unopposed first
motion to extend time in which to file his Appellee’s Brief pursuant to Texas
Rule of Appellate Procedure 38.6. No previous motions for extension of time
to file the Appellee’s Brief have been filed. In support of this motion, Appellee
would show the Court as follows:




                                       I.
      Following one extension, Appellant timely filed its principal brief on
September 25, 2015. As a result, Appellees’ Brief is currently due on
October 25, 2015. Appellee intends to file a single brief and that brief will be
drafted by the undersigned. Because of the events and matters described
more fully below, Appellee requests an extension of an additional 30 days
in which to file his Appellee’s Brief or until November 25, 2015.
                                      II.
      The requested extension is necessary because the following matters
have prevented the undersigned from completing the Appellee’s Brief and
will preclude the undersigned from doing so sooner than October 25, 2015:

      1.    The undersigned was required to participate in a mediation and
            subsequent settlement negotiations in Washington, D.C. in the
            matter of Whitney Hagopain v. Guggenheim Securities;
      2.    The undersigned was required to attend mediation in
            Anacortes, WA, in the matter of Hyde v. Port of Anacortes;
      3.    The undersigned was required to participate in meetings for
            Trius Retail. A company in which he serves as General Counsel;
            and,
      4.    The undersigned was out of the office on personal matters for
            two weeks in October.
For all of the reasons explained above, counsel for Appellee cannot

complete the Appellee’s Brief by its current due date of October 25, 2015,

and needs an additional 30 days in which to do so.




                                       !2
                                     III.

       On October 16th, 2015, the undersigned conferred with Albert Lopez,

counsel for Appellant. Mr. Lopez indicated that Appellant does not oppose

this motion.

       WHEREFORE, PREMISES CONSIDERED, Appellee respectfully

requests that this Court grant his motion for extension of time in which to file

his Appellees’s Brief, extend the deadline in which to file the brief an

additional 30 days up to and including November 25, 2015, and grant such

other and further relief to which Appellee may be justly and equitably

entitled. 




                                       !3
                                      Respectfully submitted,


                                      _____Reid E. Meyers________________
                                      11118 Wurzbach Rd., Ste. 206
                                      San Antonio, TX 78230

                                      ATTORNEY FOR APPELLEE




                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 22d day of October, 2015:

Albert Lopez                                 via email/eservice
Attorney at Law




                                           Reid E. Meyers




                                      !4